EVERETT, Chief Judge
(dissenting):
Among other things, appellant was charged in two specifications with conspiracy, in violation of Article 81 of the Uniform Code of Military Justice, 10 U.S.C. § 881. The military judge acquitted him of one specification but found him guilty of the other, which alleged:
In that Private First Class Wayne H. COLLIER, U.S. Marine Corps, Company I, 3d Battalion, 8th Marines, 2d Marine Division, Fleet Marine Force, Camp Lejeune, North Carolina 28542, did at Camp Lejeune, North Carolina, on or about 20 July 1979, conspire with one or more black males, whose identity is unknown, to commit offenses under the Uniform Code of Military Justice, to wit: robbery and assault of Marines returning to Camp Geiger; and in order to effect the object of the conspiracy, the said Private First Class COLLIER left the Company I barracks in company with two unidentified black males.
It is the finding of guilty on this charge with which our Court is now concerned.
Before appellant’s pleas of not guilty were entered, his civilian defense counsel moved to dismiss this specification and pointed out:
IC: The specification in its present form alleges a conspiracy. And in attempting to allege an overt act performed pursuant to the conspiracy, which is a requirement for this offense, in order to effect the object of the conspiracy the — COLLIER left the company barracks in company with two unidentified black males. Now, the Manual in paragraph 160, indicates that the overt act which is a part, an integral part of the offense of conspiracy. The overt act must relate to some legitimate object of the conspiracy, or must relate to a manifestation that the conspiracy is being executed. Now, this overt act, as alleged in the specification, is consistent with anything in the world. It is as innocuous as if the allegation had been “did take a breath,” “did walk a step,” and certainly does not satisfy the requirements of paragraph 160 of the Manual, that it is related to, directly related to, the conspiracy, or constitutes a manifestation that the conspiracy is being executed. And we respectfully submit that it is deficient in that respect.
The judge reserved his ruling on this motion.
After the Government presented its evidence, the defense moved for a finding of not guilty as to this same specification, defense counsel contending:
With regard to Specification 2, I don’t think anything much needs be said about it. It’s interesting to note somehow or other that there was some kind of conspiracy and — but that’s not the end of the requirement for sufficiency on that specification. It’s got to have some meaningful act done pursuant to that conspiracy, and it said, “in order to effect the object of the conspiracy ... COLLIER left the...” building. And we respectfully submit that if they proved that he left the building it wouldn’t have been sufficient. But we would look very carefully back over our evidence. As far as the government is concerned COLLIER is still in the building. Nobody ever proved that he left the building. And certainly we can’t assume it. So that Specification 2 doesn’t deserve any comment at all.
After denial of this motion, defense counsel made a similar argument before findings.
Under Article 81 of the Code, the prosecution must establish an overt act — that “one or more of the conspirators does an act to effect the object of the conspiracy.” The Manual discussion of conspiracy notes that “[t]he overt act need not be in itself criminal, but it must be a manifestation that the conspiracy is being executed.” Para. 160, Manual for Courts-Martial, United States, 1969 (Revised edition). (Emphasis added). Accord, para. 160, Manual for Courts-Martial, United States, 1951. See also Cramer v. United States, 325 U.S. 1, 7, 65 S.Ct. 918, 921, 89 L.Ed. 1441, 1446 (1945); Chavez v. United States, 275 F.2d 813, 817 (9th Cir. 1960).
For the reasons expressed by the defense counsel, I believe the specification is of *382questionable sufficiency to allege an overt act. Moreover, apart from any variance, the evidence at trial simply was insufficient to establish the required overt act. The fact that three men walked out of a squad bay in a Marine Corps barracks is not an adequate “manifestation that the conspiracy is being executed.” One reason for the overt-act requirement is that it serves as evidence that the conspiracy exists and is in operation. However, an act as neutral as that which was relied on by the Government in the case at bar does not suffice for this purpose, since there is no indication that any of the alleged conspirators “looked to it to aid in the accomplishment of the crime.” Chavez v. United States, supra at 817.
Accordingly, I dissent and would set aside the finding of guilty on this specification of conspiracy.